346 U.S. 271 (1953)
ROSENBERG ET AL.
v.
DENNO, WARDEN.
No. 1, Misc.
Supreme Court of United States.
Decided June 15, 1953.
ON MOTION FOR LEAVE TO FILE PETITION FOR ORIGINAL WRIT OF HABEAS CORPUS AND STAY OF EXECUTION.
John F. Finerty submitted the motion for petitioners. With him on the motion was Emanuel H. Bloch.
No. 1, Misc., June 15 Special Term, 1953.
PER CURIAM.
The motion for leave to file petition for an original writ of habeas corpus is denied.
MR. JUSTICE BLACK dissents.
MR. JUSTICE FRANKFURTER.
The disposition of an application to this Court for habeas corpus is so rarely to be made by this Court *272 directly that Congress has given the Court authority to transfer such an application to an appropriate district court. 28 U.S. C. § 2241. I do not favor such a disposition of this application because the substance of the allegations now made has already been considered by the District Court for the Southern District of New York and on review by the Court of Appeals for the Second Circuit. Neither can I join the Court in denying the application without more. I would set the application down for hearing before the full Court tomorrow forenoon. Oral argument frequently has a force beyond what the written word conveys.